DETAILED ACTION
In the response filed June 22, 2020, the Applicant canceled claims 1-37 and added claims 38-47.  Claims 38-47 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020, was filed on the mailing date of the application.  The information disclosure statement (IDS) submitted on June 26, 2020, was filed after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 38-41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ricasata (US 2014/0019253 A1) in view of Rao (US 2011/0177773 A1).
Regarding claim 38, Ricasata discloses a method for providing a home screen for a mobile communication terminal from a server, the method comprising the steps of: providing an application configured to be installed in the mobile communication terminal (Par. [0028], software application running on the device), wherein the application provides the home screen on a display of the mobile communication terminal when the mobile communication terminal switches from an inactive state in which the mobile communication terminal is communicable and the display is turned off (Par. [0006], screen locked and devoid of content) to an active state in which the mobile communication terminal is communicable and the display is turned on (Par. [0029]; Par. [0032], screen is loaded); 
determining a priority of the home screen based on an information received from the application (Par. [0042], [0044], interaction data used to determine which advertisements to display to the user); 
determining the home screen to be transmitted to the application based on the priority of the home screen (Par. [0037], link established with user to determine targeted ad to display; location of user used to push location-based advertisement to user); and 

wherein the home screen comprises an advertisement content and a link tab to provide an additional information related to the advertisement content (Par. [0034], advertisement and links to a website), 
wherein the information determining the priority comprises a usage rate of the link tab for the advertisement content (Par. [0039], user interaction data with the ad is used to determine ads to display to the user).
Ricasata does not explicitly disclose wherein the home screen comprises a skip tab to change into a standby screen of the mobile communication terminal.  Rao teaches wherein the home screen comprises a skip tab to change into a standby screen of the mobile communication terminal (Par. [0095], next button, exit button).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mobile advertisement system of Ricasata to include the tab modifications of Rao since each individual element and its function are shown in the prior art, albeit shown in separate references.  The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the link tab as disclosed in Ricasata with the buttons as taught in Rao.
Regarding claim 39, Ricasata discloses wherein when the home screen with the highest priority is displayed on the display (Par. [0037], link established with user to determine targeted ad to display; location of user used to push location-based advertisement to user), the home screen with lower priorities are displayed on the display upon the shift thereof by the left-right or up-down scrolling (Par. [0031], scroll between ads).
Regarding claim 40, Ricasata discloses wherein the information determining the priority comprises a time of change from the inactive state to the active state (Par. [0038], how long the user views the ad; an action taken by the user in relation to ad).
Regarding claim 41, Ricasata discloses wherein the information determining the priority comprises a location information of the mobile communication terminal (Par. [0037], link established with user to determine targeted ad to display; location of user used to push location-based advertisement to user).
Regarding claim 47, Ricasata discloses further comprising a step of confirming a pre-approval code of the application, wherein the home screen is provided if the pre-approval code of the application approves the provision of the home screen (Par. [0005], sequence or series of touches unlocks the screen to open the home screen).

Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ricasata (US 2014/0019253 A1) in view of Rao (US 2011/0177773 A1) and Haberman et al. (US 2005/0113115 A1), hereinafter Haberman.
Regarding claim 42, Ricasata does not explicitly disclose wherein the location information is determined based on a signal that the mobile communication terminal receives from a communication device installed at a store.  Haberman teaches wherein the location information is determined based on a signal that the mobile communication terminal receives from a communication device installed at a store (Par. [0141], transmission as shortest among distances wherein i=1 and I is less than a threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mobile advertisement system of Ricasata to include the distance determination abilities of Haberman as a need exists to provide users relevant informational content to a user (Haberman, Par. [0127]).  Providing users with advertisements in a mobile advertisement system according to the user’s location would enable the system to provide users with more relevant offers, thereby increasing sales volume for the advertisers.
Regarding claim 43, Ricasata does not explicitly disclose wherein if the mobile communication terminal receives a plurality of signals from a plurality of the communication devices, the priority is determined by a distance between the communication device and the mobile communication terminal.  Haberman teaches wherein if the mobile communication terminal receives a plurality of signals from a plurality of the communication devices, the priority is determined by a distance between the communication device and the mobile communication terminal (Par. [0141], transmission as shortest among distances wherein i=1 and I is less than a threshold; next transmission i=2 is next considered).. 

Regarding claim 44, Ricasata discloses wherein the advertisement content provided by the home screen is associated with the store where the communication device is installed, the advertisement comprising at least one selected from among coupon information (Par. [0037]), event information, and product information (Par. [0029], Fig. 2, display of product information).
Regarding claim 45, Ricasata does not explicitly disclose wherein the mobile communication terminal receives the signal from the communication device using short distance communication.  Haberman teaches wherein the mobile communication terminal receives the signal from the communication device using short distance communication (Par. [0073], Bluetooth, wimax, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mobile advertisement system of Ricasata to include the distance determination abilities of Haberman as a need exists to provide users relevant informational content to a user (Haberman, Par. [0127]).  Providing users with advertisements in a mobile advertisement system according to the user’s location would enable the system to provide users with more relevant offers, thereby increasing sales volume for the advertisers.
Regarding claim 46, Ricasata does not explicitly disclose wherein the short distance communication is one-way communication from the communication device to the mobile communication terminal.  Haberman teaches wherein the short distance communication is one-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621